 


110 HR 43 IH: Brownfields Housing and Community Renewal Development Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 43 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Velázquez introduced the following bill; which was referred to the  Committee on Financial Services 
 
A BILL 
To amend the Housing and Community Development Act of 1974 to provide financial assistance for the development and reuse of brownfields. 
 
 
1.Short titleThis Act may be cited as the Brownfields Housing and Community Renewal Development Act. 
2.Findings and purpose 
(a)Congressional findingsThe Congress finds the following: 
(1)Addressing the problem of contaminated abandoned industrial or commercial properties by funding programs that encourage the reuse of such properties must continue to be a priority of this country. 
(2)Brownfields grant programs funded through the Environmental Protection Agency (EPA) are utilized for environmental assessment, planning, job training, and cleanup. 
(3)EPA brownfields programs are not adequate to rehabilitate, demolish, or redevelop structures. 
(4)The Department of Housing and Urban Development is an appropriate agency to provide grants to redevelop contaminated, abandoned or underutilized buildings, which pose not only a possible health risk but also impact a community’s quality of life. 
(5)Local communities need additional redevelopment programs that provide new flexibility to organizations to be part of community development efforts. 
(6)The Congress should fund appropriate Federal programs that allow communities to redevelop their neighborhoods and improve the quality of life in the surrounding areas. 
(b)PurposeThe purpose of this Act is to empower local communities and their partners to clean and redevelop brownfields in their communities by providing— 
(1)flexibility for the development of local plans to address brownfields problems; and 
(2)access to economic development grant funds. 
3.Grant program to promote community renewal through brownfield redevelopmentSection 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308) is amended— 
(1)by redesignating subsection (r) as subsection (s); and 
(2)by inserting after subsection (q) the following new subsection: 
 
(r)Grant program to promote community renewal through brownfield redevelopment 
(1)Establishment of programThe Secretary shall establish a program under this subsection to make grants to assist in carrying out redevelopment activities for brownfield sites and abandoned, idled, and underused industrial, commercial or housing structures located in brownfield sites.  
(2)Grantees and grant conditionsA grant may be made under this subsection to a unit of general local government, including an agency of such a unit, an entity affiliated with such a unit, a nonprofit organization, or a community development corporation, but only pursuant to a grant proposal for redevelopment of a brownfield site or sites, which is submitted to and approved by the Secretary and ensures that the grant will be used for at least one of the following purposes: 
(A)To benefit low and moderate income communities. 
(B)To increase affordable housing opportunities. 
(C)To address imminent threats or urgent community needs. 
(D)To provide open spaces or parks. 
(3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to grant proposals that ensure that the grant will be used for two or more of the objectives specified in subparagraphs (A) through (D) of paragraph (2). 
(4)Availability of assistanceThe Secretary shall not require, for eligibility to a grant under this section, that such grant amounts be used only in connection or conjunction with projects and activities assisted with a loan guaranteed under this section. 
(5)Grant amountEach grant award made under this subsection shall be of sufficient size to carry out the goals of this subsection, but shall not exceed $1,000,000. 
(6)Administrative costsA recipient of a grant under this subsection may use not more than 10 percent of the amount of the grant for reasonable administrative costs necessary in carrying out the brownfields project for which the grant is made. 
(7)AuditsThe Secretary shall establish and carry out procedures for auditing or reviewing grants made under this subsection. 
(8)ViolationsThe Secretary shall establish and implement appropriate measures to sanction grantees who are found to have violated the requirements under this subsection or any grant conditions. 
(9)DefinitionFor purposes of this subsection, the term brownfield site has the meaning given such term in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601). 
(10)Authorization of appropriations 
(A)In generalThere is authorized to be appropriated for grants under this subsection $25,000,000 for fiscal year 2008, $50,000,000 for fiscal year 2009, and $75,000,000 for fiscal year 2010. 
(B)AvailabilityAny amounts appropriated pursuant to this paragraph shall remain available until expended. 
(11)Report to CongressThe Secretary shall submit a report to the Congress, not later than 30 months after the date of the enactment of the Brownfields Housing and Community Renewal Development Act, on the use and impact of the grant program under this subsection. .  
 
